Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Soimar on 06/03/2022.
The application has been amended as follows: All claims are either cancelled or amended:

1. An aerial vehicle having a propulsion system for providing vertical take-offs and vertical landings comprising:
	a fuselage having a forward end and an aft end;
a front biplane located at the forward end and a rear biplane propulsion unit located at the aft end, each biplane propulsion unit comprising; 
a front wing (6) and a rear wing (7) wherein both the front wing (6) and the rear wing (7) are spaced apart at a predetermined distance and are substantially parallel to each other;
two jet limiters, each jet limiter securing a respective end of the front to the rear wing and 
a plurality of electric motors (11) being configured to activate , configured to have at , and the rotational plane of each tractor propeller is located at a leading edge of the rear wing and configured to blow air over an upper and lower surface of the rear wing;
wherein, the tractor propellers are configured to generate airflow on the upper surface of the front wing to produce a lifting force which contributes to the vertical take-offs and landings.

2. (Cancelled)

3. The aerial vehicle of claim 1 each biplane propulsion unit (4) is configured to achieve 

4. The aerial vehicle of claim 3 wherein the fuselage (2) is in the form of a frame (3) that connects the front biplane propulsion unit with the rear biplane  of the biplane propulsion units are [[is]] fixed perpendicularly to the frame (3) in its median area, so that an angle, formed between the wings with the horizontal plane in a static position, is between 25 degrees and 80 degrees 

5. The aerial vehicle of claim 4 wherein the aerial vehicle 

6. The aerial vehicle of claim 5 wherein in the median area, respectively in a center of gravity, the frame (3) has a recess (13) in the form of a cylindrical segment having an inner cylindrical surface (14) and an outer cylindrical surface (15), and on the inner cylindrical surface (14) a rotating seat (16) is located for a pilot (17), the rotating seat (16) having a semi-cylindrical shape, and the rotating seat (16) together with the pilot (17) are configured to be actuated in rotational motion with an angle established by an automatic system which considers the flight regime, so that an  flight regimes, and the rotating seat (16) has two extensions (18), as support for the pilot's legs, located on both sides of the frame (3), and the rotating seat (16) has a saddle (19) for the pilot to sit onfor sliding (15) of the recess (13) and keeps in all flight regimes  aerial vehicle

7. The aerial vehicle of claim 6 wherein the aerial vehicle is on either side leg a , and the floats (102) have an elongated aerodynamic shape.

8. The aerial vehicle of claim 6 wherein the aerial vehicle has 

9. The aerial vehicle of claim 4 wherein the fuselage 

10. The aerial vehicle of claim 4 wherein the aerial vehicle is configured to 

11. The aerial vehicle of claim 10 wherein is a rotatable 
allow 
the rotatable mounted symmetrically on the frame (62),
being positioned in the middle area, and at the rear, in the median area, the cabin (67) has a cut (68), which  splits the cabin (67) in two parts (69), 
the cabin (67) is configured to be actuated in rotational motion by an automatic system (70) which takes for sliding is configured to regulate to remain 

12. The aerial vehicle of claim 11 wherein the automatic system (70) is configured to control 
(66) and with the cabin (67).

13. The aerial vehicle of claim 12 wherein a controller (76) is configured to control the actuator (73) :
a position sensor (77) of the cabin (67) which perceives the position[[.]] relative to the frame (62),
a gyroscopic platform (78) that perceives the position of the cabin (67) in space and
a speed sensor (79) that transmits the horizontally speed of the aircraft (60), and the controller (76) being connected with an electronic control unit (80) configured to simultaneously regulate  aerial vehicle

14. (cancelled)

15. The aerial vehicle of claim 4 wherein the aerial vehicle is a drone (120),  front and rear wings of the biplane propulsion units

16-20 (cancelled) 

21. An aerial vehicle having a propulsion system for providing vertical take-offs and vertical landings comprising:
a fuselage having a forward end and an aft end;

a front biplane propulsion unit located at the forward end and a rear biplane propulsion unit located at the aft end, each biplane propulsion unit comprising; 
a front wing (6) and a rear wing (7) wherein both the front wing (6) and the rear wing (7) are spaced apart at a predetermined distance and are substantially parallel to each other;
two jet limiters, each jet limiter securing a respective end of the front to the rear wing; 
a plurality of electric motors (160) mounted on an upper surface of the front wing, by several bracket (159), the electric motors (160) being ; and
each electric motor (160) configured to actuate at a at  between 80 and 140 degrees ; and
wherein the air flow generated by the pusher propellers (161) on the upper surface of the front wing (154) and on the lower surface of the rear wing (155) produces a lifting force which contributes to the vertical take-offs and landings.

22. (cancelled)

23. The aerial vehicle of the claim 21 is configured to achieve  in a hover phase.

24. The aerial vehicle of the claim 21 wherein each several with a axis of the electric motors (160) when the pusher propeller (161) are not operated.

25. The aerial vehicle of claim 24 wherein  a horizontal plane 25 and 80 degrees 

26. The aerial vehicle of claim 25 wherein the aerial vehicle 

27. The aerial vehicle of claim 24 wherein forms  the front and rear biplane propulsion units,is configured to ; wherein

28. The aerial vehicle of claim 24 wherein rotatably  to

29. (cancelled)

30. The aerial vehicle of claim 24 wherein aerial vehicle rear wing of the front biplane propulsion unit (183) the rear wing of the rear biplane propulsion unit the is configured to remain 

31. The aerial vehicle of claim 24 wherein aerial vehicle 

32 - 49. (Cancelled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Oglesby (US 2406625 A) discloses an aircraft with a front wing 22 and rear wing 23, where the propeller (36) rotational plane is located at a leading edge of the rear wing and a trailing edge of the front wing, however the wings are not in a biplane configuration and are in-plane.
Muzik (US 1495031 A) discloses an aircraft with two biplane propulsion units however the propellers are located at the leading edges of both wings.
Modifying these references or similar ones to arrive at the claimed invention would be impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN M O'HARA/Primary Examiner, Art Unit 3642